Name: Commission Regulation (EEC) No 640/86 of 28 February 1986 laying down detailed rules for the application of Council Regulation (EEC) No 484/86 on the financial contribution from the Community towards withdrawals of fruit and vegetables in Spain during the first stage
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 60 / 32 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC ) No 640 / 86 of 28 February 1986 laying down detailed rules for the application of Council Regulation (EEC ) No 484 / 86 on the financial contribution from the Community towards withdrawals of fruit and vegetables in Spain during the first stage THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC ) No 484 / 86 , and in particular Articles 1 ( 6 ) and 2 ( 2 ) ( J ) thereof, Whereas rules concerning the information to be provided by the Spanish authorities to enable the Commission to assess whether Spanish producers' organizations meet the standards laid down in Council Regulation (EEC) No 1035 / 72 of 18 May 1972on the common organization ofthe market in fruit and vegetables ( 2 ), and the role played by such organizations in marketing Spanish products which are subject to the prices and intervention arrangements , should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables ,  the quantities of each product marketed through each organization by its members during each of the three marketing years preceding recognition of the organization . 2 . The Spanish authorities shall forward to the Commission within two months a list of the organizations which have ceased to be operational and the date on which their operations ceased . Article 2 The Spanish authorities shall forward to the Commission the following information in respect of each marketing year and each producers' organization which intends to send products into intervention :  the name of the said organization ,  a list of the products which it intends to send into intervention ,  the period during which the intervention prices are to apply ,  the intended and actual levels of withdrawal prices . Notification of the abovementioned information shall be subject to the provisions of Commission Regulation No 30 / 67 / EEC ( 3 ).HAS ADOPTED THIS REGULATION : Article 1 1 . The Spanish authorities shall forward to the Commission within three months and , in the first instance , before 1 May 1986 , the following information with respect to the fruit and vegetable growers' organizations which they have recognized in accordance with Regulation (EEC) No 1035 / 72 for the purposes of marketing the products listed in Annex II of the said Regulation :  name and address ,  the articles of association and the operating rules of the said organizations ,  a brief description of the technical facilities available to the members of these organizations for processing and marketing the products in question ,  the number of members of each organization ,  the date on which each organization became operational , Article 3 1 . The Spanish authorities shall forward to the Commission , during the month following the end of the marketing year for each of the products listed in Annex II to Regulation (EEC) No 1035 / 72 , the following information in respect of each organization :  the amount of the product harvested during the marketing year by the members of the organization , as a whole ,  the quantities marketed via the organization during the marketing year ,  the quantities meeting Community quality standards which were marketed via the organization during the marketing year . 2 . Where intervention has taken place , the Spanish authorities shall , at the same time , forward to the Commission the following information in respect of each organization and each of the products referred to in paragraph 1 : (') OJ No L 54 , 1 . 3 . 1986 , p. 10 . ( 2 ) OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 3 ) OJ No 29 , 18 . 2 . 1967 , p. 469 / 67 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 33 Article S The Spanish authorities shall , at the end of each marketing year , notify the quantities of each of the products listed in Annex II to Regulation (EEC ) No 1035 / 72 harvested in mainland Spain and in the Balearic Islands , minus losses and amounts used for animal feed . Article 6 The marketing years referred to in this Regulation shall be those defined in Article 1 ( 3 ) of Regulation (EEC ) No 1035 / 72 . ( a ) The quantities which have been the subject of intervention during the relevant marketing year , broken down :  by month ,  by variety , type or method of presentation ,  by quality category ,  by size ,  by method of packaging ; ( b ) The quantities intended for one of the uses provided for in Article 21 of Regulation ( EEC ) No 1035 / 72 , broken down by use ; ( c ) The amounts of the financial compensation ; ( d ) Any income arising from the sale ofproducts withdrawn from the market ; ( e ) Any expenditure incurred in the utilization of the products withdrawn from the market . 3 . For the 1985 / 86 marketing year , the information referred to in paragraphs 1 and 2 shall be in respect only of the period from 1 March 1986 to the end of the marketing year for the relevant product . 4 . In the case of organizations which have resulted from the merger of two or more organizations , the names of these organizations shall be supplied in addition to the information referred to in this Article . Article 4 1 . Notification of the information referred to in Articles 1 and 3 ( 1 ) shall continue until the end of the 1990 / 91 marketing year . 2 . For the 1990 / 91 marketing year , the information referred to in Article 3 ( 2 ) shall be notified in two separate communications covering , respectively , the period from the beginning of the marketing year to December 1990 and the period from 1 January 1991 to the end of the marketing year for each product . Article 7 1 . The recognition provided for in the second subparagraph of Article 133 ( 3 ) ( b ) of the Act of Accession shall be granted to the producers' organizations referred to in Article 1 of this Regulation unless the Commission as certains , within three months from the date of the notification provided for in Article 1 , that the producers' organization does not meet the conditions laid down in Article 13 of Regulation (EEC ) No 1035 / 72 . 2 . Recognition shall be withdrawn if it is discovered that such recognition was granted on an incorrect basis or that the organization in question no longer meets the conditions laid down in Article 13 of Regulation (EEC ) No 1035 / 72 . In this event , the Commission shall inform the Spanish authorities without delay . The Spanish authorities shall then withdraw recognition . Article 8 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President